Title: Horneca, Fizeaux & Cie. to the American Commissioners, 17 September 1778: résumé
From: Horneca, Fizeaux & Cie.
To: American Commissioners,Franklin, Benjamin,Lee, Arthur,Adams, John


<Amsterdam, September 17, 1778, in French: Your letter of August 31 came only two days ago. Ours of the 7th acknowledged receipt of the book of notes and coupons signed by you. We will work on the arrangements with all possible zeal and prudence, and with all the skill we have acquired from fifty years of experience; your instructions will be scrupulously observed. Because this loan is the first of its kind, we shall not know until we consult our brokers whether some authentication or other formality is needed. But we will approach them without loss of time, and try to get priority over the offerings of other powers, which are bringing money into short supply. The allowance you make should procure us this advantage. We will cover all expenses, including payment of interest, and take ten percent out of capital; for each thousand florins floated we remit you nine hundred. We hope that this arrangement will meet with your approval.>
